DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 were previously rejected.
Clams 7-12 have been cancelled.
Claim 1 is amended.
Claims 1-6 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
References in determining obviousness are not read in isolation, but for what they fairly teach in combination with the prior art as a whole, and thus patent assignee’s reference-by-refence attack on prior art to demonstrate non-obviousness is not persuasive.  According to the Applicant claim 1 recites, “a blockchain node system executing a smart contract calculating  and crediting interest to a public address of said customer, wherein said smart contract receives an interest amount data based on the dollar value of said deposit of fiat currency from said customer and generates additional fiat coin in proportion of the dollar value of said interest amount data, wherein said additional fiat coin is distributed by said smart contract to the public address of said customer on said blockchain”  and that “this is completely different that ‘altering a value for a stable coin itself’. 
 Again, references are evaluated by what they suggest to one versed in the art, rather than their specific disclosure. It is submitted that Arvanaghi suggest at least wherein fiat coin is distributed  to the public address [see 4:28-38] in what Arvanaghi refers to as “instructions”. It is maintained that a smart contract is a series of instructions which represent terms and conditions within a contract. A contract is an agreement which traditionally would be carried out by the parties involved or by their legal representatives. A smart contract is a computerized contract which may be carried out either in part or fully by a computer system using  a distributed ledger or database. In regards to “a smart contract calculating and  crediting interest…”, it should be noted that custodial accounts from banks that earn interest based upon the amount of a deposit has been a part of the banking system for a while.  For example, a newly cited reference,  Wehmer (US 7,873,571) teaches that funds on deposit at banks are FDIC insured and earn interest [see Wehmer, Abstract, 2:60-3:10; 5:36-44]. It was also mentioned that “investment tokens” in Zhou may earn interest in the form of dividends [see Zhou, 0051]. Thus it seems obvious that to provide a form of interest of some sort on electronic/digital currency would have been obvious to one of ordinary skill in the art a suggested in banking system of Wehmer and  also as taught by Zhou.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvanaghi (US 10,929,842) in view of  , Cieplak, J., “SmartContracts: A Smart Way to Automate Performance”, 1 GEO. L. TECH. REV. 417 (2017)  Wehmer (US 7,8 73,571) and Zhou (US 2019/0325407.
Regarding Claim 1, Arvanaghi discloses a blockchain-based, digital coin distributed ledger management system [see Arvanaghi, abstract, 2:3-13; 2:42-50; 48:23-40] said system including:
a custodial bank computer system receiving an electronic deposit of fiat currency from a customer
wherein said customer is associated with a public address on a blockchain, [see Arvanaghi, 2:30-50 esp.,2:45-50; 4:28-38]
a fiat coin issuer system, wherein in response to an electronic signal from said custodial banking
system indicating the dollar value of said deposit of fiat currency [see Arvanaghi, 2:20-29], said fiat coin
issuer system electronically creates fiat coin by activating a blockchain-based smart contract [see
Arvanaghi, 1:56-58; 2:20-22; 2:30-33; 13:56-66; 14:22-25; 14:63-65], wherein the quantity of said fiat coin
(token) created is in proportion to the dollar value of said fiat currency, [2:20-29] wherein said fiat coin
is distributed to the public address of said customer on said blockchain [see Arvanaghi, 4:33-38] and
Arvanaghi discloses a blockchain node system executing a smart contract  and that fiat coin is distributed on the blockchain [see Arvanaghi, 12:54-58; 2:30-33; FIG. 13 A-H 18:28-382:20-50; 4:28-38; FIG. 11D 56:31-58:38]]. 
Cieplak teaches that smart contracts are a computerized form of traditional contract agreements originating from negotiated terms and conditions which are codified in  code [see Cieplak, ‘What is a Smart Contract?, page 418]. Cieplak also discloses that smart contract being used to in car liens and derivate contracts, where a party bets on the floating rate of interest being higher or lower (i.e., interest rate swaps) [see Cieplak, pages 419-420].  
Arvanaghi and Cieplak disclose various related transaction management systems that interact with a banking system, but fails to specifically disclose that the smart contract receives an interest amount data based on the dollar value of said deposit of fiat currency and generates additional fiat coin in proportion to the dollar value of said interest amount data.
Wehmer teaches that  funds on deposit at Banks earn interest and a computerized method where funds  (fiat currency) are managed so that is able to earn interest  (see Wehmer, Abstract, 1:27-31, 2:53-3:3). Since Wehmer’s teaching is reasonably pertinent to the problem of managing  fiat currency (funds) to able to bear interest, it is being considered analogous art [MPEP 2141.01(a)].
 Thus it would have been obvious before the effective filing date of the invention for Arvanaghi to have understood the advantages of traditional interest bearing banking accounts for deposited fiat currency, as taught by Wehmer,  as well as understood the  flexibility of terms and conditions that can be used in  smart contracts agreements, as taught by Ceiplak,  to be able modify Arvanghi’s smart contract code instructions [see Arvanaghi, 13:64-66; 17:27-65]to produce interest bearing fiat/digital currency (i.e., SVCoin)[see Arvanaghi 14:18-25, 14:47-51] to emulate deposits made into interest bearing banking accounts taught Wehmer. 
Zhou also suggests dividends/interest earned on crypto digital currency reserve in which users
pay fiat currency to receive crypto digital currency [see Zhou, 0045 and 0051].
Regarding Claim 2, wherein, in response to an electronic opt-in signal, said customer receives said
additional fiat coins [see Arvanaghi, 15:47-60]
Regarding Claim 3, wherein, in response to an electronic opt-out signal, the receipt of said
additional fiat coins by said customer is prevented [see Arvanaghi, 15:47-60].
Regarding Claim 4, wherein, when said periodic interest payment is negative, said smart contract
triggers a forced burn of fiat coin proportion to the value of the negative interest rate payment.[ see
Arvanaghi, 17:66-18:27; 24:37-39]
Regarding Claim 5, wherein in response to a redemption request from said customer, said fiat
coin issuer system activates a blockchain based smart contract that burns fiat coin proportional in value
to said redemption request [see Arvanaghi, 15:47-60]
Regarding Claim 6, wherein, in response to an electronic command to credit the bank account
from said fiat coin issuer system, then causes a bank account of said customer to be credited with said
fiat currency in a value reflected by said redemption request [see Arvanaghi, 2:20-29]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692